OWEN, WILLIAM C., Jr. (Retired), Associate Judge.
Plaintiffs amended complaint, alleging defendants’ unreasonable interference with the plaintiff’s utility easement, although held legally insufficient to state a cause of action, was not so utterly devoid of arguable merit as to be considered frivolous. On the authority of such cases as Whitten v. Progressive Casualty Insurance Co., 410 So.2d 501 (Fla.1982), City of Deerfield Beach v. Oliver-Hoffman Corp. of Deerfield Beach, 396 So.2d 1187 (Fla. 4th DCA 1981), T. I. E. Communications v. Toyota Motors, 391 So.2d 697 (Fla. 3d DCA 1980) and Allen v. Estate of Dutton, 384 So.2d 171 (Fla. 5th DCA 1980), the order assessing attorneys’ fees under Section 57.105, Florida Statutes (1979) is reversed.
REVERSED.
HERSEY and GLICKSTEIN, JJ., concur.